ROBB, Associate Justice
(dissenting from the judgment). In my view the Commission, in fixing the tentative value of the property owned and used by common carriers, is acting in a quasi judicial capacity, and not as a mere appraiser. Upon the filing of. a protest by the carrier, the proceeding becomes adversary in character, and I think it follows that the carrier is entitled to be informed of the basis of the Commission’s tentative decision. In my view there was every reason why the carrier in this instance should have been permitted access to the data and records relating directly to the valuation of its property, and no valid reason why it should not.
The provision of section 19a, in my opinion, simply vested in the Commission authority to withhold such records from the general public, and did not authorize the Commission to withhold them from the carrier affected thereby. The interpretation of this statute is finally for the" court, and not the Commission. In Work, Sec. of the Interior, v. Mosier, 43 Sup. Ct. 389, 67 L. Ed.-, decided by the Supreme Court of the United States on March 19, 1923, the court, through the Chief Justice, said:
“The question whether bonuses were to .be included in royalties is a matter of statutory construction, not finally intrusted to the discretion of the .Secretary, but determinable in court at the instance of the beneficiaries as of right.”
*271And to the same effect is Work, Sec. of the Interior, v. McAlester-Edwards Coal Co., 43 Sup. Ct. 580, 67 L. Ed. — , decided by the Supreme Court of the United States on May 21, 1923.
I therefore dissent from the judgment of the court.